Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to set forth the subject matter which the inventor or a joint inventor regards as the invention. Claim 18 states, “…wherein the leader vehicle adds  a bias…” and Claim 19 states, “…wherein the bias is added…” – these both constitute a method limitation on an apparatus claim. Because the claims cover multiple statutory categories, it is not clear when the claim limitations are being violated. Examiner recommends that the claims respectively instead read, for Claim 18, --...wherein the leader vehicle is configured to add a bias… -- and for Claim 19, Examiner suggest language such as --wherein the leader vehicle is configured to add a bias via a movement …-- Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 11, 15-17 are rejected under 35 U.S.C. 103 as being obvious over Mori (US 20190302755 A1), further in view of Bonander (US 20190004508 A1) and Nagda (US 20180113448 A1), herein after referred to simply as Mori, Bonander, and Nagda respectively. 

Regarding Claim 1, 
Mori discloses the following limitations,
A method of controlling a semi-autonomous follower vehicle 400 (Paragraph [0020] “The remotely driving vehicle 300 is a car with a remote driving function to remotely drive a remotely driven vehicle 400 via the network 80.”)
The method comprising … controlling, via … communication, longitudinal movement of the follower vehicle using an accelerator control mechanism and a brake control mechanism operated by a driver of a leader vehicle that is not physically coupled to the follower vehicle (Paragraph [0045], “The contents-of-manipulation acquiring unit 302 acquires contents of manipulation of a manipulating unit provided to the remotely driving vehicle 300. For example, the contents-of-manipulation acquiring unit 302 … a pedal pressure manipulation amount of an accelerator pedal, a pedal pressure manipulation amount of a brake pedal, or the like.” and Paragraph [0047], “The wireless communication unit 330 transmits the signals acquired from the contents-of-manipulation acquiring unit 302 to the remotely driven vehicle 400 via the network 80.” – where follower vehicle 400 performs longitudinal movement via these commands)
wherein the accelerator control mechanism includes a pedal, knob, or lever and the brake control mechanism includes a pedal, knob, or lever (Paragraph [0045], “The contents-of-manipulation acquiring unit 302 acquires contents of manipulation of a manipulating unit provided to the remotely driving vehicle 300. For example, the contents-of-manipulation acquiring unit 302 acquires … a pedal pressure manipulation amount of an accelerator pedal, a pedal pressure manipulation amount of a brake pedal”)
and controlling, via the processor 440 of the follower vehicle, lateral movement of the follower vehicle 400 (Paragraph [0047], “The wireless communication unit 330 transmits the signals acquired from the contents-of-manipulation acquiring unit 302 to the remotely driven vehicle 400 via the network 80.” – where follower vehicle 400  performs lateral steering control based on these input commands at unit 440, see Figure 2, where unit 440 is a processor)
	However, Mori does not disclose a parking method or trajectory planning method, ergo, does not disclosed the following completed limitations of, 
A method of parking a semi-autonomous follower vehicle 
the method comprising: performing, by a processor of the follower vehicle, path planning to determine a path from a current location of the follower vehicle to a parking space; 
and controlling, via the processor of the follower vehicle, lateral movement of the follower vehicle in order to follow the path to the parking space.
	However, this is taught by the inclusion of Bonander, which discloses a parking method from a current location to a parking space (Paragraph [0013] “Once the parking command is issued, the method for performing the parking maneuver is initiated by determining that the vehicle is in an appropriate starting position. The appropriate starting position of the vehicle may be a position where the vehicle has an unobstructed path to the parking area and where no vehicles or other objects are in a projected path of the vehicle.”), where the follower vehicle plans a path (Paragraph [0031], “The predetermined trajectory may be a trajectory determined by the vehicle based on knowledge of the vehicle surroundings”) and then controls the longitudinal and lateral movement  along a predetermined path that guides a follower vehicle 102 into a parking space (Paragraph [0031], “detecting that the authorized user moves in a direction away from the vehicle; and moving the vehicle along a predetermined trajectory.” as longitudinal control and Paragraph [0062], “The trajectory of the vehicle 102 from the starting position may be predefined as a straight line, meaning that the vehicle 102 does not have to respond to sideways movements of the user 304. It is also feasible with other vehicle trajectories.” Wherein following a trajectory that is not a straight line inherently involves steering control of follower vehicle 102.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the remote control of Mori with automatic path planning and following parking method of Bonander, as doing so is convenient for an operator (Paragraph [0019], “The vehicle can be automatically parked in a secure, safe and convenient manner with the driver on the outside.)
	However, the combination of Mori and Bonander, as disclosed, do not teach the following limitation, 
controlling, via vehicle-to-vehicle (V2V) communication
	However, this is taught by Nagda, which discloses a V2V system (Paragraph [0019] “Exemplary communication networks include wireless communication networks (e.g., using Bluetooth, IEEE 802.11, vehicle-to-vehicle (V2V) such as Dedicated Short Range Communications (DSRC)”) that can perform vehicle control (Paragraph [0035], “By joining the convoy 200, the host vehicle 101 can reduce energy consumption by accepting instructions from the lead vehicle in the convoy 200 and operating the vehicle subsystems 120 according to the instructions.”)
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify the network communication of Mori so as to directly communicate with the remote vehicle rather than using an intermediary service, as this is a simple substitution of elements yielding predictable results, and the inclusion here benefits the system by removing the need for an external communication network. 

Regarding Claim 5,The combination of Mori, Bonander, and Nagba, as shown, discloses all of the limitations of Claim 1. The combination further already discloses the following limitation, 
wherein the controlling the longitudinal movement of the follower vehicle via V2V communication refers to the follower vehicle obtaining a position of the accelerator control mechanism and the brake control mechanism of the leader vehicle via V2V communication. 
	Mori, as shown, discloses longitudinal control via these acceleration and braking mechanisms (Paragraph [0045], “The contents-of-manipulation acquiring unit 302 acquires contents of manipulation of a manipulating unit provided to the remotely driving vehicle 300. For example, the contents-of-manipulation acquiring unit 302 acquires …  a pedal pressure manipulation amount of an accelerator pedal, a pedal pressure manipulation amount of a brake pedal, or the like.” And Paragraph [0020] “The remotely driving vehicle 300 is a car with a remote driving function to remotely drive a remotely driven vehicle 400” – wherein the driving function includes longitudinal movement communicated to follower vehicle, from pedal manipulation amounts acquired by unit 302). Nagba, as shown, already discloses that this process can be performed via V2V communication (Paragraph [0035], “By joining the convoy 200, the host vehicle 101 can reduce energy consumption by accepting instructions from the lead vehicle in the convoy 200 and operating the vehicle subsystems 120 according to the instructions.”)

Regarding Claim 6The combination of Mori, Bonander, and Nagba, as shown, discloses all of the limitations of Claim 5. The combination further already discloses the following limitation, 
wherein the controlling the longitudinal movement of the follower vehicle includes mapping the position of the accelerator control mechanism and the brake control mechanism of the leader vehicle to a speed of the follower vehicle.
Mori, as shown, discloses longitudinal control via these acceleration and braking mechanisms (Paragraph [0045], “The contents-of-manipulation acquiring unit 302 acquires contents of manipulation of a manipulating unit provided to the remotely driving vehicle 300. For example, the contents-of-manipulation acquiring unit 302 acquires … a pedal pressure manipulation amount of an accelerator pedal, a pedal pressure manipulation amount of a brake pedal, or the like.” And Paragraph [0020] “The remotely driving vehicle 300 is a car with a remote driving function to remotely drive a remotely driven vehicle 400” – wherein the driving function constitutes longitudinal movement that includes a mapping of pedal manipulation amounts, acquired by unit 302, to follower vehicle speed).

Regarding Claim 7, 
The combination of Mori, Bonander, and Nagba, as shown, discloses all of the limitations of Claim 1. The combination further already discloses the following limitations, 
wherein the controlling the lateral movement of the follower vehicle includes determining, by the processor of the follower vehicle, a steering angle continuously during movement of the follower vehicle
from the current location to the parking space.
Mori, as shown, discloses output lateral movement during remote operation by way of a determined steering angle (Paragraph [0047], “The wireless communication unit 330 transmits the signals acquired from the contents-of-manipulation acquiring unit 302 to the remotely driven vehicle 400 via the network 80.” – where follower vehicle performs lateral steering control based on input commands at unit 440, see Figure 2, where unit 440 is a processor). Bonander, as shown, discloses the vehicle processor can steer vehicle from current location to the parking space (Paragraph [0062], “The trajectory of the vehicle 102 from the starting position may be predefined as a straight line, meaning that the vehicle 102 does not have to respond to sideways movements of the user 304. It is also feasible with other vehicle trajectories.” Wherein following a trajectory that is not a straight line inherently involves steering control of follower vehicle.)

Regarding Claim 11,
Mori discloses the following limitations,
A system to perform semi-autonomous control (Paragraph [0020] “The remotely driving vehicle 300 is a car with a remote driving function to remotely drive a remotely driven vehicle 400 via the network 80.” – where the remotely driving vehicle, remotely driven vehicle, and constituent parts constitute a system to perform semi-autonomous control)
The system comprising: a processor 440 of a follower vehicle 400 configured to … control lateral movement of the follower vehicle 400 (Paragraph [0047], “The wireless communication unit 330 transmits the signals acquired from the contents-of-manipulation acquiring unit 302 to the remotely driven vehicle 400 via the network 80.” – where follower vehicle 400  performs lateral steering control based on these input commands at unit 440, see Figure 2, where unit 440 is a processor)
 and a leader vehicle 300 that is not physically coupled to the follower vehicle 400 and is configured to control, via … communication, longitudinal movement of the follower vehicle 400 using an accelerator control mechanism and a brake control mechanism operated by a driver of the leader vehicle (Paragraph [0045], “The contents-of-manipulation acquiring unit 302 acquires contents of manipulation of a manipulating unit provided to the remotely driving vehicle 300. For example, the contents-of-manipulation acquiring unit 302 acquires … a pedal pressure manipulation amount of an accelerator pedal, a pedal pressure manipulation amount of a brake pedal, or the like.” and Paragraph [0047], “The wireless communication unit 330 transmits the signals acquired from the contents-of-manipulation acquiring unit 302 to the remotely driven vehicle 400 via the network 80.” – where follower vehicle 400  performs longitudinal movement via these commands)
wherein the accelerator control mechanism includes a pedal, knob, or lever and the brake control mechanism includes a pedal, knob, or lever (Paragraph [0045], “The contents-of-manipulation acquiring unit 302 acquires contents of manipulation of a manipulating unit provided to the remotely driving vehicle 300. For example, the contents-of-manipulation acquiring unit 302 acquires … a pedal pressure manipulation amount of an accelerator pedal, a pedal pressure manipulation amount of a brake pedal”)
	However, Mori does not disclose a parking method or trajectory planning method, ergo, does not disclosed the following completed limitations of Claim 11, 
A system to perform semi-autonomous parking
the system comprising: a processor 440 of a follower vehicle 102 configured to perform path planning to determine a path from a current location of the follower vehicle 102 to a parking space and to control lateral movement of the follower vehicle 102 in order to follow the path to the parking space 302
	However, this is taught by the inclusion of Bonander, which discloses a parking method from a current location to a parking space (Paragraph [0013] “Once the parking command is issued, the method for performing the parking maneuver is initiated by determining that the vehicle is in an appropriate starting position. The appropriate starting position of the vehicle may be a position where the vehicle has an unobstructed path to the parking area and where no vehicles or other objects are in a projected path of the vehicle.”), where the follower vehicle plans a path (Paragraph [0031], “The predetermined trajectory may be a trajectory determined by the vehicle based on knowledge of the vehicle surroundings”) and then controls the longitudinal and lateral movement  along a predetermined path that guides a follower vehicle 102 into a parking space (Paragraph [0031], “detecting that the authorized user moves in a direction away from the vehicle; and moving the vehicle along a predetermined trajectory.” as longitudinal control and Paragraph [0062], “The trajectory of the vehicle 102 from the starting position may be predefined as a straight line, meaning that the vehicle 102 does not have to respond to sideways movements of the user 304. It is also feasible with other vehicle trajectories.” Wherein following a trajectory that is not a straight line inherently involves steering control of follower vehicle 102.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the remote control of Mori with automatic path planning and following parking method of Bonander, as doing so  is convenient for an operator (Paragraph [0019], “The vehicle can be automatically parked in a secure, safe and convenient manner with the driver on the outside.)
	However, the combination of Mori and Bonander, as disclosed, do not teach the following limitation, 
a leader vehicle … configured to control, via vehicle-to-vehicle (V2V) communication
	However, this is taught by Nagda, which discloses a V2V system (Paragraph [0019] “Exemplary communication networks include wireless communication networks (e.g., using Bluetooth, IEEE 802.11, vehicle-to-vehicle (V2V) such as Dedicated Short Range Communications (DSRC)”) that can perform vehicle control (Paragraph [0035], “By joining the convoy 200, the host vehicle 101 can reduce energy consumption by accepting instructions from the lead vehicle in the convoy 200 and operating the vehicle subsystems 120 according to the instructions.”)
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify the network communication of Mori so as to directly communicate with the remote vehicle rather than using an intermediary service, as this is a simple substitution of elements yielding predictable results, and the inclusion here benefits the system by removing the need for an external communication network. 

Regarding Claim 12, 
The combination of Mori, Bonander and Nagba, as shown, disclose all of the limitations of Claim 11. The combination further discloses the following limitation,
wherein the leader vehicle is configured to initiate the semi-autonomous parking of the follower vehicle based on the leader vehicle being put in park.	
	Mori discloses that the leader vehicle is parked prior to remote commanding another vehicle (Paragraph [0021], “The driver 30 can remotely drive the remotely driven vehicle 400 by switching the mode of the remotely driving vehicle 300 parked in a parking space at home to the remotely driving mode, for example”), ergo, any commands issued therefrom are based on the vehicle being put in park, and the inclusion of Bonander already discloses that the vehicle is configured to initiate a follower vehicle parking (Paragraph [0013] “Once the parking command is issued, the method for performing the parking maneuver is initiated by determining that the vehicle is in an appropriate starting position.)


Regarding Claim 15
The combination of Mori, Bonander, and Nagba, as shown, discloses all of the limitations of Claim 11. The combination further already discloses the following limitation, 
wherein the follower vehicle is configured to obtain a position of the accelerator control mechanism and the brake control mechanism of the leader vehicle via V2V communication.
	Mori, as shown, discloses longitudinal control via these acceleration and breaking mechanisms (Paragraph [0045], “The contents-of-manipulation acquiring unit 302 acquires contents of manipulation of a manipulating unit provided to the remotely driving vehicle 300. For example, the contents-of-manipulation acquiring unit 302 acquires …, a pedal pressure manipulation amount of an accelerator pedal, a pedal pressure manipulation amount of a brake pedal, or the like.” And Paragraph [0020] “The remotely driving vehicle 300 is a car with a remote driving function to remotely drive a remotely driven vehicle 400”). Nagba, as shown, already discloses that follower vehicle can be configured to obtain lead vehicle instructions via V2V communication (Paragraph [0035], “By joining the convoy 200, the host vehicle 101 can reduce energy consumption by accepting instructions from the lead vehicle in the convoy 200 and operating the vehicle subsystems 120 according to the instructions.”)

Regarding Claim 16 The combination of Mori, Bonander, and Nagba, as shown, discloses all of the limitations of Claim 15. The combination further already discloses the following limitation, 
wherein the follower vehicle is configured to map the position of the accelerator control mechanism and the brake control mechanism of the leader vehicle to a speed of the follower vehicle.
Mori, as shown, discloses longitudinal control via these acceleration and braking mechanisms (Paragraph [0045], “The contents-of-manipulation acquiring unit 302 acquires contents of manipulation of a manipulating unit provided to the remotely driving vehicle 300. For example, the contents-of-manipulation acquiring unit 302 acquires … a pedal pressure manipulation amount of an accelerator pedal, a pedal pressure manipulation amount of a brake pedal, or the like.” And Paragraph [0020] “The remotely driving vehicle 300 is a car with a remote driving function to remotely drive a remotely driven vehicle 400” – wherein the follower vehicle is configured to perform a driving function, which constitutes longitudinal movement, and this function includes a mapping of pedal manipulation amounts, acquired by unit 302, to follower vehicle speed).

Regarding Claim 17,
The combination of Mori, Bonander, and Nagba, as shown, discloses all of the limitations of Claim 11. The combination further already discloses the following limitations, 
wherein the follower vehicle is configured to determine a steering angle continuously during movement of the follower vehicle
from the current location to the parking space.
Mori, as shown, discloses output lateral movement during remote operation by way of a determined steering angle (Paragraph [0047], “The wireless communication unit 330 transmits the signals acquired from the contents-of-manipulation acquiring unit 302 to the remotely driven vehicle 400 via the network 80.” – where follower vehicle performs lateral steering control based on input commands at unit 440, see Figure 2, where unit 440 is a processor). Bonander, as shown, discloses the vehicle processor can steer vehicle from current location to the parking space (Paragraph [0062], “The trajectory of the vehicle 102 from the starting position may be predefined as a straight line, meaning that the vehicle 102 does not have to respond to sideways movements of the user 304. It is also feasible with other vehicle trajectories.” Wherein following a trajectory that is not a straight line inherently involves steering control of follower vehicle.)
Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Mori, further in view of Bonander, Nagba, and Russell (US 20190072986 A1), herein after referred to simply as Russell

Regarding Claim 2,
The combination of Mori, Bonander and Nagba, as shown, disclose all of the limitations of Claim 1. The combination further discloses the following limitations,
Further comprising initiating the method from a start position at the current location 
Wherein the initiation includes putting the leader vehicle in park 
	Mori discloses that the leader vehicle is parked prior to remote commanding another vehicle (Paragraph [0021], “The driver 30 can remotely drive the remotely driven vehicle 400 by switching the mode of the remotely driving vehicle 300 parked in a parking space at home to the remotely driving mode, for example”), and the inclusion of Bonander already discloses that the method starts at the current location (Paragraph [0013] “Once the parking command is issued, the method for performing the parking maneuver is initiated by determining that the vehicle is in an appropriate starting position. The appropriate starting position of the vehicle may be a position where the vehicle has an unobstructed path to the parking area and where no vehicles or other objects are in a projected path of the vehicle.”)
	However, the combination does not disclose the following limitation, 
and the start position provides an unobstructed view of the path to the driver of the leader vehicle.
	However, this is taught by the inclusion of Russell, which discloses that a remote control arrangement can require unobstructed line of sight view for the operator (Paragraph [0041], “Operating in accordance with the VLOS state may involve the operator 200 being able to maintain direct, unaided (other than corrective lenses) visual contact with the UAV 100. Such visual contact may be sufficient to monitor the flight path of the UAV 100 in relation to other UAVs, aircraft people, vessels, vehicles and/or structures, for example to avoid collisions”)
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify the initial conditions of the combination parking method so as to include driver sight of the parking path, as doing so allows for remote control of a vehicle without collision (Paragraph [0041], “Such visual contact may be sufficient to monitor the flight path of the UAV 100, … for example to avoid collisions”)

Claims 3, 4, and 13, 14 are rejected under 35 U.S.C. 103 as being obvious over Mori, further in view of Bonander, Nagba, Russell and Li (US 20200001863 A1), herein after referred to simply as Li

Regarding Claim 3, 
The combination of Mori, Bonander, Nagba and Russell, as shown, disclose all of the limitations of Claim 2. However, the combination does not disclose the following limitation, 
wherein the initiating the method from the start position includes the leader vehicle being ahead of the follower vehicle at the current location such that the path is a reverse path from the current location to the parking space.
	While the combination as disclosed teaches that leader vehicle 300 is in the visual vicinity of follower vehicle, it does not disclose the contextual determination of a reverse or forward path so as to reach the parking space. However, this is taught by the inclusion of Li, which states that the path is a forward or reverse path based on the context of the determined parking path (Paragraph [0020], “In response to determining that a direction for the first path portion is a forward driving direction of the ADV, one or more of the perception, prediction, and planning modules of the ADV are set to a forward orientation of the ADV. Otherwise, the one or more of the perception, prediction, and planning modules are set to a reverse, or inverted, orientation.”). If this combination’s leader vehicle 300 were to pull up ahead of combination’s follower vehicle, the unobstructed path would be a reverse path (Bonander, Paragraph [0013], “The appropriate starting position of the vehicle may be a position where the vehicle has an unobstructed path.”) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination path routing so as to be a contextually reverse path, as this allows the combination to park in a variety of situations with a compact set of driving commands.

Regarding Claim 4, 
The combination of Mori, Bonander, Nagba, and Russell, as shown, disclose all of the limitations of Claim 2. However, the combination does not disclose the following limitation, 
wherein the initiating the method from the start position includes the leader vehicle being behind the follower vehicle at the current location such that the path is a forward path from the current location to the parking space.
	While the combination as disclosed teaches that leader vehicle 300 is in the visual vicinity of follower vehicle, it does not disclose the contextual determination of a reverse or forward path so as to reach the parking space. However, this is taught by the inclusion of Li, which states that the path is a forward or reverse path based on the context of the determined parking path (Paragraph [0020], “In response to determining that a direction for the first path portion is a forward driving direction of the ADV, one or more of the perception, prediction, and planning modules of the ADV are set to a forward orientation of the ADV. Otherwise, the one or more of the perception, prediction, and planning modules are set to a reverse, or inverted, orientation.”). If this combination’s leader vehicle 300 were to pull up behind combination’s follower vehicle, the unobstructed path would be a forward path (Bonander, Paragraph [0013], “The appropriate starting position of the vehicle may be a position where the vehicle has an unobstructed path to the parking area and where no vehicles or other objects are in a projected path of the vehicle.”) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination path route so as to be a contextually forward path, as this allows the combination to park in a variety of situations with a compact set of driving commands.

Regarding Claim 13, 
The combination of Mori, Bonander, and Nagba, as shown, disclose all of the limitations of Claim 12. However, the combination does not disclose the following limitation, 
wherein the leader vehicle is ahead of the follower vehicle at the current location such that the path is a reverse path from the current location to the parking space.
	However, this is taught by the inclusion of Li, which states that the path is a forward or reverse path based on the context of the determined parking path (Paragraph [0020], “In response to determining that a direction for the first path portion is a forward driving direction of the ADV, one or more of the perception, prediction, and planning modules of the ADV are set to a forward orientation of the ADV. Otherwise, the one or more of the perception, prediction, and planning modules are set to a reverse, or inverted, orientation.”). If this combination’s leader vehicle 300 were to pull up ahead of combination’s follower vehicle, the unobstructed path would be a reverse path (Bonander, Paragraph [0013], “The appropriate starting position of the vehicle may be a position where the vehicle has an unobstructed path to the parking area and where no vehicles or other objects are in a projected path of the vehicle.”) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination path route so as to be a contextually reverse path, as this allows the combination to park in a variety of situations with a compact set of driving commands.
Regarding Claim 14, 
The combination of Mori, Bonander, and Nagba, as shown, disclose all of the limitations of Claim 12. However, the combination does not disclose the following limitation, 
wherein the initiating the method from the start position includes the leader vehicle being behind the follower vehicle at the current location such that the path is a forward path from the current location to the parking space.
	However, this is taught by the inclusion of Li, which states that the path is a forward or reverse path based on the context of the determined parking path (Paragraph [0020], “In response to determining that a direction for the first path portion is a forward driving direction of the ADV, one or more of the perception, prediction, and planning modules of the ADV are set to a forward orientation of the ADV. Otherwise, the one or more of the perception, prediction, and planning modules are set to a reverse, or inverted, orientation.”). If this combination’s leader vehicle 300 were to pull up behind combination’s follower vehicle, the unobstructed path would be a forward path (Bonander, Paragraph [0013], “The appropriate starting position of the vehicle may be a position where the vehicle has an unobstructed path to the parking area and where no vehicles or other objects are in a projected path of the vehicle.”) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination path routing so as to be a contextually forward path, as this allows the combination to park in a variety of situations with a more compact set of driving commands.



Claims 8, 10, and 18, 20 are rejected under 35 U.S.C. 103 as being obvious over Mori, further in view of Bonander, Nagba, Christen (US 20170285629 A1), herein after referred to simply as Christen. 

Regarding Claim 8, 
The combination of Mori, Bonander, and Nagba, as shown, discloses all of the limitations of Claim 7. However, the combination does not disclose the following limitation in full, 
 wherein the controlling the lateral movement of the follower vehicle includes adding a bias to the steering angle determined by the processor of the follower vehicle based on V2V communication.
While the combination, as shown, discloses processor determination of steering angle (Bonander, Paragraph [0062], “The trajectory of the vehicle 102 from the starting position may be predefined as a straight line, meaning that the vehicle 102 does not have to respond to sideways movements of the user 304. It is also feasible with other vehicle trajectories.”) and V2V communication (Nagba, (Paragraph [0035], “By joining the convoy 200, the host vehicle 101 can reduce energy consumption by accepting instructions from the lead vehicle in the convoy 200 and operating the vehicle subsystems 120 according to the instructions.”), it does not disclose adding a bias to the steering. 
	However, this is taught by the inclusion of Christen, which discloses that a bias may be added by a touch screen interface (Figure 2A-2C, Paragraph [0034-0035], “In FIG. 2A, at the start of a parking process a central parking position 8 within the u-shaped wall 10 that is predetermined by the control device 2 is shown. FIG. 2B shows that by clicking or touching the motor vehicle symbol 4 represented on the touch display 6, a driver of the motor vehicle is displacing said symbol laterally or sideways to the right in relation to the forward direction of travel of the motor vehicle 4 that is indicated by the arrow.” --– wherein the step performed in Figure 2B is the addition of bias. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination lateral control with the addition of bias as disclosed by Christen, as doing so allows for the better positioning of a parked vehicle in the destination space (Paragraph [0036], “Thus, the available parking space is used optimally.”)

Regarding Claim 10, 
The combination of Mori, Bonander, Nagba, and Christen, as shown, discloses all of the limitations of Claim 8. Mori further discloses the following limitation, 
wherein the adding the bias includes the driver of the leader vehicle viewing sensor images obtained by the follower vehicle (Paragraph [0048], “If the remotely driving vehicle 300 is in the remotely driving mode, the wireless communication unit 330 receives images transmitted by the wireless communication unit 430 of the remotely driven vehicle 400, and outputs the images to the display control unit 340. The display control unit 340 causes a display unit provided to the remotely driving vehicle 300 to display the received images.” – wherein the driver is viewing sensor images of the follower vehicle via display unit 340)
The combination, as shown, further already discloses the following element, 
wherein the adding the bias includes the driver of the leader vehicle viewing sensor images obtained by the follower vehicle and provided via the V2V communication.
This V2V element is already disclosed by the inclusion of Nagba, which teaches that Mori’s communicated information can be transmitted by V2V communication (Paragraph [0019] “Exemplary communication networks include wireless communication networks (e.g., using Bluetooth, IEEE 802.11, vehicle-to-vehicle (V2V) such as Dedicated Short Range Communications (DSRC)”) 


Regarding Claim 18,
The combination of Mori, Bonander, and Nagba, as shown, discloses all of the limitations of Claim 17. However, the combination does not disclose the following limitation in full, 
wherein the leader vehicle adds a bias to the steering angle determined by the follower vehicle based on the V2V communication
While the combination, as shown, discloses processor determination of steering angle (Bonander, Paragraph [0062], “The trajectory of the vehicle 102 from the starting position may be predefined as a straight line, meaning that the vehicle 102 does not have to respond to sideways movements of the user 304. It is also feasible with other vehicle trajectories.”) and V2V communication (Nagba, (Paragraph [0035], “By joining the convoy 200, the host vehicle 101 can reduce energy consumption by accepting instructions from the lead vehicle in the convoy 200 and operating the vehicle subsystems 120 according to the instructions.”), it does not disclose that the leader vehicle is configured to add a bias to the follower vehicle’s steering angle. 
	However, this is taught by the inclusion of Christen, which discloses that a bias may be added by a touch screen interface (Figure 2A-2C, Paragraph [0034-0035], “In FIG. 2A, at the start of a parking process a central parking position 8 within the u-shaped wall 10 that is predetermined by the control device 2 is shown. FIG. 2B shows that by clicking or touching the motor vehicle symbol 4 represented on the touch display 6, a driver of the motor vehicle is displacing said symbol laterally or sideways to the right in relation to the forward direction of travel of the motor vehicle 4 that is indicated by the arrow.” --– wherein the step performed in Figure 2B is the addition of bias. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination lateral control with the addition of bias as disclosed by Christen, as doing so allows for the better positioning of a parked vehicle in the destination space (Paragraph [0036], “Thus, the available parking space is used optimally.”)
Regarding Claim 20, 
The combination of Mori, Bonander, Nagba, and Christen, as shown, discloses all of the limitations of Claim 18. Mori further discloses the following limitation, 
wherein the leader vehicle includes a display of sensor images obtained by the follower vehicle and provided via V2V communication. (Paragraph [0048], “If the remotely driving vehicle 300 is in the remotely driving mode, the wireless communication unit 330 receives images transmitted by the wireless communication unit 430 of the remotely driven vehicle 400, and outputs the images to the display control unit 340. The display control unit 340 causes a display unit provided to the remotely driving vehicle 300 to display the received images.” – wherein the driver is viewing sensor images of the follower vehicle via display unit 340)
The combination, as shown, further already discloses the following element, 
wherein the leader vehicle includes a display of sensor images obtained by the follower vehicle and provided via the V2V communication.
This V2V element is already disclosed by the inclusion of Nagba, which teaches that Mori’s communicated information can be transmitted by V2V communication (Paragraph [0019] “Exemplary communication networks include wireless communication networks (e.g., using Bluetooth, IEEE 802.11, vehicle-to-vehicle (V2V) such as Dedicated Short Range Communications (DSRC)”) 






Claims 9 and 19 are rejected under 35 U.S.C. 103 as being obvious over Mori, further in view of Bonander, Nagba, Christen and Millsap (US 20200269920 A1), herein after referred to simply as Millsap.

Regarding Claim 9, 
The combination of Mori, Bonander, Nagba, and Christen, as shown, discloses all of the limitations of Claim 8. However, the combination does not disclose the following limitation, 
wherein the adding the bias includes communicating a movement of a steering wheel of the leader vehicle by the driver of the leader vehicle.
	However, this taught by the inclusion of Millsap, which discloses that a steering wheel can submit commands for an autonomous system, based on steering wheel angle, that do not correspond to a direct or 1-to-1 control of an output steering angle (Paragraph [0018], “A driver may hold a steering wheel at an angle between an upper and lower threshold angle, or may apply a particular amount of torque to a steering wheel at a predetermined amplitude for a predetermined amount of time before the intended particular steering request is detected by or submitted to the autonomous steering system and the driver receives feedback indicating that the request was detected or submitted, and acknowledged.”)
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the bias determination of combination so as to use a steering input rather than a touch UI input as disclosed in Christen (Figure 2A-2C), as doing so allows for the combination’s bias function to be carried out without requiring that leader vehicle be outfitted with a touch interface UI. 




Regarding Claim 19, 
The combination of Mori, Bonander, Nagba, and Christen, as shown, discloses all of the limitations of Claim 18. However, the combination does not disclose the following limitation, 
wherein the bias is added as a movement of a steering wheel of the leader vehicle by the driver of the leader vehicle that is communicated via the V2V communication
	However, this taught by the inclusion of Millsap, which discloses that a vehicle can be configured so as to submit commands for an autonomous system, based on steering wheel angle, that do not correspond to a direct or 1-to-1 control of an output steering angle (Paragraph [0018], “A driver may hold a steering wheel at an angle between an upper and lower threshold angle, or may apply a particular amount of torque to a steering wheel at a predetermined amplitude for a predetermined amount of time before the intended particular steering request is detected by or submitted to the autonomous steering system and the driver receives feedback indicating that the request was detected or submitted, and acknowledged.”)
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the bias determination of combination system so as to use a steering input rather than a touch UI input as disclosed in Christen (Figure 2A-2C), as doing so allows for the combination’s bias function to be carried out without requiring that leader vehicle be outfitted with a touch interface UI. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666